   Case: 1:19-cv-05392 Document #: 69-3 Filed: 12/04/20 Page 1 of 3 PageID #:855




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


                                         )
 MICHAEL W. ALLEGRETTI,                  )
 CHANDRA V. BROWN-DAVIS,                 )
 YOLANDA BROWN, RONALD DINKEL, )
 SIOBHAN E. FANNIN, KRISTIE              )
 KOLACNY, DIANNA J. MARTIN,              )
 SHERRI NELSON, PATRICIA                 )
 OTUONYE, BECKY S. RAY, SCOTT C.         )
 READ, TIMOTHY M. RENAUD, LISA           )
 SMITH, SUSAN WEEKS, AND ANDRO           )
 D. YOUSSEF, on behalf of themselves and ) Case No. 1:19−cv−05392
 all others similarly situated,          )
                                         ) Hon. Charles R. Norgle
 Plaintiffs,                             )
                                         )
 v.                                      )
                                         )
 WALGREEN CO.; THE RETIREMENT            )
 PLAN COMMITTEE OF THE                   )
 WALGREEN PROFIT-SHARING                 )
 RETIREMENT PLAN; THE TRUSTEES )
 OF THE WALGREEN PROFIT-                 )
 SHARING RETIREMENT TRUST; THE )
 BOARD OF DIRECTORS OF                   )
 WALGREEN CO.,                           )
                                         )
 Defendants.                             )
                                         )
                                         )
                                         )

                       DECLARATION OF DAVID H. TRACEY, ESQ.

I, David H. Tracey, Esq. declare and state as follows:



                                                1
   Case: 1:19-cv-05392 Document #: 69-3 Filed: 12/04/20 Page 2 of 3 PageID #:856




        1.      I am currently Senior Litigation Counsel and co-chair of the Financial Services

Litigation Practice Group at Sanford Heisler Sharp, LLP (“Sanford Heisler Sharp”). I am counsel

for Plaintiffs in the above-captioned action.

        2.      I make this Declaration in support of Plaintiffs’ Unopposed Motion For Class

Certification, Appointment Of Class Representatives, And Appointment Of Class Counsel. If

called and sworn as a witness, I would testify competently as to the facts in this Declaration.

        3.      I received my law degree magna cum laude from New York University School of

Law in 2013 and my B.A. magna cum laude from Yale University in 2008. I served as a clerk for

the Honorable Garland E. Burrell Jr., Senior Judge for the United States District Court, Eastern

District of California from 2013 to 2014.

        4.      I am licensed to practice law in New York and New Jersey. I have also been

admitted to practice before the United States District Courts for the Southern District of New York,

Eastern District of New York, and the District of New Jersey. I am admitted to this Court pro hac

vice for this matter.

        5.      I am co-chair of Sanford Heisler Sharp’s Financial Services Litigation Practice

Group. In that capacity, I have been significantly involved the firm’s ERISA matters. Along with

Mr. Field, I am a named co-class counsel in Karg v. Transamerica Corp., 1:18-cv-00134 (N.D.

Iowa) (currently pending). I have also served as counsel in multiple ERISA class action lawsuits

regarding defined contribution plans, including Price v. Eaton Vance, No. 18-cv-12098 (D. Mass.)

(resulting in a $3.45 million Court-approved class action settlement), Pizzaro v. Home Depot, 18-

cv-01566 (N.D. Ga.) (currently pending); and In Re: G.E. ERISA Litigation, Case No. 17-cv-

12123-IT (D. Mass) (currently pending).




                                                 2
   Case: 1:19-cv-05392 Document #: 69-3 Filed: 12/04/20 Page 3 of 3 PageID #:857




       6.      I have been intimately involved in the development and prosecution of the instant

action. Among other aspects of the case, I have worked with the Sanford Heisler Sharp team to

develop the legal theories of the case, draft the Complaints, issue discovery requests, review

discovery, participate in conferences with opposing counsel, and prepare the instant Motion for

Class Certification.

       7.      On June 26, 2020, Defendants’ counsel represented to Plaintiffs’ counsel in writing,

“From January 1, 2014 to April 20, 2020, there were 240,922 unique participants who invested in

one or more of the Northern Trust target-date funds (excluding the 2010 and 2015 funds).”

       8.      In addition to my ERISA practice, I have been involved in numerous class and

collective actions, asserting civil rights claims, worker’s rights claims, and consumer protection

claims. Among my involvement in employment discrimination actions, I served as counsel in

Barrett, et al., v. Forest Laboratories, Inc., et al., 12-cv-05224 (S.D.N.Y.), a nationwide gender

discrimination action that resolved on a class basis for $4 million. I also served as counsel in

Gruber v. Starion Energy, Inc., Case No. X03-HHD- CV17-6075408-S (Conn. Sup. Ct.), a

consumer fraud action that resolved on a class basis for $2.58 million. I currently serve as counsel

in Julian et al., v. Metropolitan Life Insurance Company, 17-cv-00957 (S.D.N.Y.), a conditionally

certified wage and hour collective action.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 3rd day of December, 2020, in New York, NY.




                                                          David H. Tracey



                                                 3
